CONSULTING SERVICES AGREEMENT
 
THIS CONSULTING SERVICES AGREEMENT (Agreement) is made as of April 1, 2008 by
and between Regency GP LLC, a Delaware limited liability company (“Company”),
and James W. Hunt, having an address at 3721 Stratford, Dallas, Texas 75205
(hereinafter called “Consultant”).
 
RECITALS
 
As a former chief executive officer of the Company, Consultant will provide
management consulting and advisory services with respect to the business and
affairs of the Company.
 
Company has requested Consultant to perform these services on an as needed
basis, subject to the terms and conditions in this Agreement.
 
Consultant agrees to perform such consulting and advisory services as an
independent consultant (and not as an employee) on and subject to the terms and
conditions set forth herein.
 
NOW, THEREFORE, for and in consideration of the mutual covenants herein set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 


 
ARTICLE 1
 
NATURE OF WORK
 
1.1 Consultant shall perform any and all such management consulting and advisory
services for the Company and any one or more of its subsidiaries (“Consulting
Services”), as may from time to time be designated by the Chief Executive
Officer of the Company, being the Company’s authorized representative in this
regard.  The Consulting Services shall be provided under the direction of the
Company’s authorized representative.  Consultant shall perform the Consulting
Services with due diligence at all times acting in the best interests of the
Company and its subsidiaries.  Consultant shall use his best professional
judgment and discretion in determining the manner in which services are
performed for the Company.
 
1.2 Consultant shall not have the authority to hire outside contractors for work
under this Agreement without the prior written approval of the Company.
 
1.3 Company agrees to provide Consultant with such information, materials and
supplies necessary to perform Consultant’s duties at Company’s expense.
 
1.4 Consultant shall perform the duties required hereunder in compliance with
the Company’s Code of Business Conduct, a copy of which has been provided to
Consultant.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE 2
 
PAYMENT TO CONSULTANT
 
2.1 In full and complete consideration for Consultant (i) making available the
Consulting Services to the Company, whether or not requested by the Company, and
(ii) the release and waiver provided for in Section 5.1, the Company shall pay
to Consultant the consulting fees specified in Section 2.3 and make available
the benefits set forth in Section 2.4.
 
2.2 Consultant and the Company agree that the Company shall have the right to
call upon up to 8 hours of Consultant’s time each week, exclusive of Saturdays,
Sundays and Company holidays, during the Term of this Agreement.  Company may
not require any Consulting Services to be performed that require more than 8
hours in any week without the consent of Consultant.
 
2.3 Subject to Section 5.1, the Company shall pay Consultant for the Consulting
Services, whether or not requested by the Company, at a rate of $33,500.00 per
calendar month, commencing with the month of April 2008.  Any time expended by
Consultant in excess of 8 hours in any week shall be authorized in writing by
Company’s authorized representative and shall be compensated at the rate of
$1,000.00 per hour.  Any excess time accrued during the Term hereof shall be
billed by Consultant with supporting documentation on a monthly basis.
 
2.4 The Company shall reimburse Consultant for all reasonable expenses,
including travel at first class air fare and reasonable accommodations for
out-of-town travel requested and approved by the Company in advance.  Invoices
for expenses chargeable to the Company hereunder shall be supported by
appropriate receipts.  Any expenses not submitted to Company within sixty (60)
days after incurrence shall not be reimbursed by the Company unless specifically
authorized by the Company’s authorized representative.
 
2.5 Consultant shall submit invoices not more often than monthly, and, subject
to Section 5.1, the Company shall pay the amount owed within thirty (30) days
from the Company’s receipt of the invoice.  All invoices and billings under this
Agreement shall be submitted to:
 
Regency GP LLC
1700 Pacific Ave., Suite 2900
Dallas, Texas  75201
Attention:  Byron R. Kelley, President & Chief Executive Officer
Phone:  214-750-1771
Fax:  214-750-1749
 
All payments under this Agreement shall be made to Consultant at the account
currently designated in writing by Consultant for direct payment .
 
2.6 The Company shall have the right at its sole discretion and upon ten (10)
days written notice to Consultant to audit all charges made by Consultant
pursuant to this Agreement.
 
2.7 It is intended that the consulting fees paid hereunder shall constitute
earnings from self-employment income.  The Company will not withhold any amounts
therefrom as US federal income tax withholdings from wages or as employee
contributions under the US Federal
 

 
 

--------------------------------------------------------------------------------

 

Insurance Contributions Act or make employer contributions thereunder with
respect thereto.  Consultant shall be solely responsible for the reporting,
estimation and payment of all income taxes, fees and other contributions on or
attributable to self-employment income attributable to the fees payable
hereunder.
 
2.8 It is understood and agreed that this Agreement does not create the
relationship of employer and employee between the Company and the
Consultant.  Consultant is an independent contractor with the responsibility
for, and control over, the details and means of performing the Consulting
Services.  Nothing contained in this Agreement shall be construed as
constituting Consultant as agent, representative or employee of the Company, and
Consultant shall not represent to the contrary to any person, unless expressly
authorized by the Company’s authorized agent.  Consultant shall not be entitled
to any benefits afforded to employees of the Company or any partner of the
Company.  Attached as Appendix A is a Notice and Verification of Independent
Contractor Status.
 
ARTICLE 3
 
TERM
 
3.1 Subject to Section 5.1, the term (“Term”) of this Agreement is April 1, 2008
through December 31, 2008.
 
3.2 Consultant’s engagement shall terminate on the occurrence of any of the
following events:
 
(i) Death of Consultant;
 
(ii) written notice given by the Company of a material violation by Consultant
of any provisions of this Agreement terminating this Agreement fifteen (15) days
thereafter; or
 
(iii) On December 31, 2008.
 
ARTICLE 4
 
COMPANY'S INDEMNITY OF CONSULTANT FOR COMPANY'S NEGLIGENCE.
 
4.1 The Company agrees to indemnify and save the Consultant harmless from and
against any and all losses that Consultant may hereafter suffer, incur, or pay,
as a result of any injury, any bodily injury, including death, to any person or
damage (including loss of use) to the property of Consultant or others to the
extent that such losses arise out of or in connection with the negligent
performance of the Company, any of its subsidiaries or any of its or their
employees, officers, agents, or representatives.  Upon the request of the
Consultant, the Company shall promptly defend any such demand, claim, cause of
action or suit.
 
ARTICLE 5
 
RELEASE
 
5.1 Notwithstanding anything in this Agreement to the contrary, Consultant shall
not be entitled to receive any payments provided under this Agreement unless,
(i) he executes the
 

 
 

--------------------------------------------------------------------------------

 

general release and waiver agreement attached as Attachment B to this Agreement
and (ii) such release has become nonrevocable by Consultant.
 
ARTICLE 6
 
CONFIDENTIAL INFORMATION
 
6.1 The parties hereto acknowledge that certain financial, technical and other
business information that is either nonpublic, confidential or proprietary in
nature may be provided to Consultant in the course of the performance of
Consulting Services.  Any such correspondence, documents, drawings, maps,
reports, analyses, compilations, studies, notes, specifications, computer
printouts, data, or other information relating to or generated by the work
performed pursuant to this Agreement (“Confidential Information”) shall, at all
times, belong to the Company and shall be usable at any time by the Company for
any purpose, without payment or charge.  Consultant covenants that he will not
at any time use or permit others to use said documents or information, or copies
thereof, relating to the work performed under this Agreement for his or their
personal benefit during the term of this Agreement or for a period of twelve
(12) months following the expiration thereof.
 
6.2 The Consulting Services to be performed hereunder by Consultant are of a
confidential nature, and Consultant covenants that any developments resulting
from Consultant’s work for the Company shall be considered the sole proprietary
information of the Company.
 
6.3 The Consultant shall not, during the term of this Agreement or for a period
of twelve (12) months following the expiration thereof, disclose to any third
party any Confidential Information, whether written or oral, (i) that Consultant
may acquire or has previously acquired from the Company or about the Company or
(ii) the work performed pursuant to this Agreement.  Confidential Information
shall not include any information that (i) is required by law to be disclosed
(provided, however, that, prior to such disclosure, Consultant shall give
reasonable notice to the Company of the information required to be disclosed),
(ii) has become part of the public domain other than by acts or omissions of
Consultant or (iii) was or is in the possession of Consultant prior to the date
of disclosure by Company (whether that date is before or after the date of this
Agreement).
 
6.4 As of the date of termination of this Agreement, the Consultant shall remit
and surrender at the Company’s offices, without any cost to the Company, all
Confidential Information, together with all copies thereof, relating to the work
that has been provided to or performed by Consultant and that Consultant has in
his possession or is within his power to acquire possession at that time.
 
6.5 Without prejudice to the rights and remedies otherwise available to Company,
Consultant agrees that the Company shall be entitled to equitable relief by way
of injunction or otherwise if the Consultant breaches or threatens to breach any
of the provisions of this Agreement, and Consultant hereby waives any
requirement for Company to post bond (or any other security) to obtain such
equitable relief.
 
6.6 The terms and conditions of this Article 5 shall, to the extent expressly
provided herein, survive the termination of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE 7
 
EMPLOYMENT AGREEMENT
 
7.1 That certain Executive Employment Agreement dated as of December 1, 2004 by
and between Regency Gas Services LLC and James W. Hunt is terminated and
rendered of no further force or effect as of April 1, 2008 except for the
provisions of Section 6 (Confidential Information) and Section 9
(Non-Competition and Non-Solicitation), which shall remain in force until
January 1, 2009.  Consultant agrees and acknowledges that he is not entitled to
any severance pay or benefits under such employment agreement.
 
ARTICLE 8
 
NOTICES
 
8.1 Unless otherwise specifically provided in this Agreement, any written notice
or other communication given pursuant to this Agreement shall be sufficiently
delivered if delivered personally or mailed or if given by telegram, fax, or
similar means of visual data transmission to the parties at the addresses set
forth herein or at such other address as may be designated from time to time by
any party by written notice to each other; and if mailed, such notice shall be
deemed received on the fifth business day following the date on which the same
is mailed by registered or certified mail, postage prepaid, and properly
addressed.  If delivered personally or by telegram, fax, or similar means of
visual data transmission, then such notice shall be deemed delivered when
transmitted and such transmission has been confirmed received.
 
ARTICLE 9
 
GENERAL
 
9.1 This Agreement shall be construed under the laws of the State of Texas,
disregarding any conflicts of laws or principles that would cause the laws of a
different jurisdiction to apply hereto.  If any provision of this Agreement is
illegal or unenforceable under the laws of the State of Texas, such provision
shall be severable and the remainder of this Agreement shall continue in full
force and effect.
 
9.2 This Agreement requires personal services of Consultant and, accordingly, is
not assignable in whole or in part by Consultant without the prior written
consent of the Company.
 
9.3 This Agreement shall inure to the benefit and be binding upon the parties
hereto and their heirs, descendants, successors and permitted assigns.
 
9.4 The headings herein are for convenience of reference only and shall not
affect the meaning or interpretation of this Agreement.
 
9.5 Time shall be of the essence hereof.
 
9.6 This Agreement contains the entire understanding of the parties hereto
pertaining to the subject matter contained herein and replaces and supersedes
all previous contracts written or oral, among the parties hereto pertaining to
the matters contained herein.
 

 
 

--------------------------------------------------------------------------------

 

9.7 No waiver by any party or any default by any other party in the performance
of any provision, condition or requirement herein shall be deemed to be a waiver
of, or in any manner release the other party from, performance of any tougher
provision, condition or requirement herein.
 
9.8 This Agreement may be amended only by written contract signed by both of the
parties hereto.
 
9.9 If any litigation is commenced against any party hereto with respect to the
subject matter contained in this Agreement, the party prevailing in such
litigation shall be entitled, in addition to such other relief as may be granted
in such proceeding, to a reasonable sum from the non-prevailing parties for
attorney’s fees in such litigation, which sum shall be determined in such
litigation or in a separate action for such purpose.
 
9.10 No presumption shall operate in favor of or against any party hereto as a
result of any responsibility that any party may have had for drafting this
Agreement.
 
9.11 If any Consulting Services, as defined herein, were performed by Consultant
under oral agreement prior to the date hereof, this Agreement shall apply
thereto as if this Agreement were executed by the parties prior to the date such
Consulting Services were performed.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 


 
Regency GP LLC
 


 
By:                                                              
Name:  Byron R.
Kelley                                                                                    Name:  James
W. Hunt
Title:  Chairman, President &
CEO                                                                 Title:  Consultant

 
 

--------------------------------------------------------------------------------

 

Appendix A
 


 
Notice and Verification of Independent Contractor Status
 


 
It is understood and agreed that in providing services to Regency GP LLC and its
affiliates (hereinafter collectively referred to as “Regency”), I remain at all
times an independent contractor and no relationship of employer and employee is
thereby created between Regency and me.
 


 
Date:                                                  Signed:                                                                  
 


 


 
Safety and Health
 


 
It is understood and agreed that in providing services to Regency GP LLC and its
affiliates (hereinafter collectively referred to as “Regency”), I will read and
abide by the provisions of the Regency Code of Business Conduct, a copy of which
I acknowledge receiving.
 


 
Date:                                                  Signed:                                                                  
 